Case 3:21-cv-01570-S-BN Document5 Filed 08/11/21 Page1of1 PagelD 19

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JAMES DEDUAN ANTHONY, §
TDCJ No, 2223552 §
v. CIVIL ACTION NO. 3:21-CV-1570-S-BN
DIRECTOR, TDCJ-CID.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 4]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

The Court therefore TRANSFERS Petitioner’s unauthorized successive 28 U.S.C. 2254
habeas application to the United States Court of Appeals for the Fifth Circuit for appropriate
action.

And, because the Court is transferring the application to the Fifth Circuit, a certificate of
appealability (a COA) is not necessary. See United States v. Fulton, 780 F.3d 683, 688 (5th Cir.
2015) (“[A] transfer order under 28 U.S.C. § 1631 is not a final order within the meaning of §
2253(c)(1)(B), and the appeal of such an order does not require a COA.”); Guel-Rivas v. Stephens,
599 F. App’x 175, 175 (Sth Cir. 2015) (per curiam) (applying Fulton’s holding to transfer of a
successive Section 2254 application).

SO ORDERED.

 

SIGNED August 11, 2021 J f
i’

 

UNITED STATES DISTRICT JUDGE

 
